Citation Nr: 0640215	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran's spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1962 to July 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  The Board remanded the case for 
additional action in January 2005.  The requested development 
has since been completed, and the case is now ready for 
appellate review.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he has hypertension which was manifest to a 
compensable degree within a year after service.


CONCLUSION OF LAW

Hypertension may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that each of the content 
requirements of a duty to assist notice has been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
A letter from the RO dated in June 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter specifically told the veteran to submit evidence that 
his hypertension was incurred in or aggravated by service.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of his claim.  However, the claim 
was readjudicated subsequent to the issuance of the letters, 
and the veteran has not complained of any prejudice due to 
the timing of the letters.  Similarly, although the record 
reflects that the RO has not provided notice with respect to 
the initial-disability-rating and effective-date elements of 
the claim, See Dingess v. Nicholson, 19 Vet. App. 473(2006), 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.  Accordingly, the Board 
concludes that the appeal may be decided without further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he first started to develop 
problems with hypertension during service, and that 
hypertension was demonstrated by blood pressure readings 
during service.  He further stated that hypertension was 
manifest to a compensable degree within a year of service as 
he was treated for hypertension with medication during that 
time period.  The veteran's wife presented testimony to this 
effect during a hearing held at the RO in October 2003.  

The veteran's service medical records include the report of 
an entrance examination conducted in July 1958 which shows 
that the veteran's blood pressure reading was only 128/70.  
On examination in June 1961, the reading was only 118/70.  A 
later service medical record shows significantly higher 
readings.  In this regard, the report of a separation 
examination conducted in June 1967 shows that the veteran's 
blood pressure reading was 138/88.  

An annual medical examination conducted after service in July 
1968 for the purpose of the veteran's Naval Reserve shows 
that the veteran's blood pressure was 138/80.  In January 
1969, on another reserve service examination, his blood 
pressure reading was 138/80.  

The post service medical evidence includes a private 
treatment record dated in February 1975 which reflects that 
the veteran had a history of high blood pressure for the 
previous 6 years.  

The veteran first claimed service connection for hypertension 
in January 1977.  In the claim form, he reported that he had 
hypertension which began in 1968.  

A private medical treatment record dated in January 1977 
reflects that the veteran reported that he had a history of 
hypertension which was first noted 8 to 10 years earlier.  It 
was further noted that he had been on a prescription for two 
and a half years.  

A private physician's statement dated in May 1977 reflects 
that he treated the veteran in October 1971, November 1971 
and June 1973.  The diagnoses reportedly included essential 
hypertension and cervical neck pain.  It was noted that the 
veteran had been placed on hypertension medication.  

The report of a VA disability evaluation examination 
conducted in June 1977 reflects that the veteran had a 
history of high blood pressure the "year after military 
(1967)" and had increased insurance premiums.  

In a statement in support of claim dated in August 1977, the 
veteran reported that within a period of one year from his 
date of separation, hypertension was noted.  He asserted that 
this condition was initially noted on an insurance 
examination in November 1968.  The Board notes that this 
statement contains an internal inconsistency, as the 
veteran's separation from service was in July 1967, and the 
one year presumptive period ended in July 1968.  In addition, 
the veteran indicated that he was not treated at that time.  

Private treatment records dated in April 1997 show that the 
veteran was hospitalized for treatment of a stroke.  The 
treating physician stated that the veteran's past history was 
notable for hypertension, but no additional details were 
given.    

A handwritten letter from Martin Sharda, M.D., indicates that 
he saw the veteran at least a year prior to leaving his 
private practice on January 1, 1969.  Accordingly, he 
concluded that it was undoubtedly in 1967 when he treated the 
veteran for hypertension using resperine which was the 
commonly used drug at that time.  

A written statement from A. J. Agustines, M.D., dated in 
October 2001 shows that he reviewed the veteran's service 
medical records and concluded that the records showed mild 
systolic hypertension.  He noted that, among other readings, 
the systolic BP was 138 on June 28, 1967, and again in July 
1968.  

A letter dated in June 2002 from James McCoy, M.D., reflects 
that he treated the veteran from January 1977 to May 1991.  
The primary diagnosis was hypertension.  The veteran 
reportedly had developed hypertension during the military, 
and Dr. McCoy stated that his record confirms this time of 
onset regarding the hypertension.  Dr. McCoy stated that he 
understood that the veteran had mild systolic hypertension 
readings while in the military.  He was first begun on anti-
hypertensive medication in 1967 - this treatment was 
initiated by a Dr. Martin Sharda, M.D., in Grand Rapids, 
Michigan, and was maintained by a Dr. Hernan Guiang, M.D.  
Dr. McCoy further stated that the veteran had hypertension 
for many years, and this undoubtedly contributed to his 
strokes.  He is now bedridden and blind because of strokes.  

In a written statement dated in May 2002, a VA physician 
offered the following opinion:

It is my opinion that [the veteran's] hypertension 
probably developed within one year after discharge 
from the service base upon the high normal readings 
of 138 in 1967 and Dr. Sharda's recollection of 
treating him with resperine at that time.  

The Board remanded the case in January 2005 to obtain an 
opinion based on review of the entire claims file.  The VA 
medical report dated in July 2005 reflects that the examiner 
concluded that although there are no medical records that 
substantiate the veteran having hypertension or requiring 
treatment for hypertension, we do have the doctor's 
recollection several years later that he treated the veteran 
during that time period with resperine for hypertension.  The 
examiner stated that although he was not an expert on 
analyzing opinions and the veracity of letters written 
several years later by doctors, nevertheless, "a doctor 
stating that he treated a veteran during [the presumptive] 
time period with medications for disease would seem to be 
sufficient enough evidence that veteran did indeed have 
hypertension during that time which required medication 
despite the absence of actual records substantiating that."  

In this case, there is conflicting evidence with respect to 
the date of onset of the veteran's hypertension.  The service 
medical records and post service medical opinions provide 
support for the veteran's contention that he developed 
hypertension during the relevant period of time.  In this 
regard, the service medical records suggest a definite 
increase in the veteran's blood pressure readings from his 
reading on entrance until his reading on separation.  At 
least some of the post service medical evidence, particularly 
the statement from Dr. Sharda, indicates that the veteran was 
diagnosed with hypertension and treated with medication 
within the first year after service.  The Board notes that 
under Diagnostic Code 7007, a compensable rating is warranted 
if continuous medication is required to control hypertension.  
The post service evidence also shows that the veteran has a 
current disability related to hypertension.  The VA medical 
opinions of record tend to support the conclusion that the 
veteran had hypertension which was manifest to a compensable 
degree within a year after service.  Based on the foregoing 
evidence, and resolving all reasonable doubt in favor of the 
veteran, the Board concludes that hypertension may be 
presumed to have been incurred in service.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


